Sanders, J.,
dissenting:
Under an information filed against her in the court below, Dawn Margaret Williams, a citizen of this state, was convicted of the crime of manslaughter, and sentenced to confinement in the penitentiary for the term of not less than one nor more than ten years. She insists she was not tried according to law, in that the trial court, upon the request of the district attorney, and over her objection and earnest protest, gave an instruction to the jury which related solely to her testimony given as a witness in her own behalf, and particularly directed the attention of the jury thereto in such language as to make it appear to them that in the opinion of the court her testimony was unworthy of belief. It is conceded that the instruction is in violation of the express prohibition contained in section 310 of the criminal practice act as amended by the legislature of 1915. Both the statute as amended and the instruction are set out in the opinion of Justice Coleman, to which reference is here made.
In the case of State v. Blaha, 39 Nev. 115, 154 Pac. 78, the court expressed its opinion as to the purpose, obj ect, and necessity which brought about the amendment, but it did not decide what legal effect the refusal of the court to obey the statute would have upon a judgment pronounced upon a verdict of guilty in a case otherwise without error.
In the case of State v. Cudney, 47 Nev. 224, 218 Pac. 736, we declined, of our own motion, to examine a similar instruction, it not appearing that the defendant objected. In that case the question whether the right *294afforded the defendant by the statute was a right that could not be waived was considered. Upon examination of the authorities, I reached the conclusion that, while the statute recognized the defendant’s substantial right to have his or her testimony weighed under instructions from the court the same as the testimony of any other witness, it was not such a right or privilege that it could not be waived. Here the case is different. In the case at bar the defendant contends that she was not tried according to the method which the law makes essential in proceedings involving the deprivation of life and liberty. It is the birthright of every citizen, when charged with crime, to be tried according to law. Such trial must be conducted in due course, according to the prescribed forms and judicial procedure of the state for the protection of the individual rights and liberties of its citizens.
The statute as amended is a legislative recognition that the testimony of the defendant is entitled under the law to be considered' and weighed by the jury under instructions from the court the same as the testimony of any other witness, and it was the purpose of the amendment to safeguard and protect the defendant’s individual right by prohibiting trial courts from giving a special instruction relating exclusively to testimony of the defendant, or particularly directing the attention of the jury to the defendant’s testimony. If it is one of the functions of the judiciary to take from the defendant the individual right afforded and guaranteed by statute, the coust must find its power or authority so to do from some source other than the law. In virtue of the statute, the defendant’s testimony is placed upon the same basis as that of other witnesses, but in this case the trial court arbitrarily ignored the law, and this court condones its unauthorized act by a process of judicial interpretation which, to my mind, results in the nullification of the law.
If I do not wholly misapprehend the scope and legal effect of the present decision, it depides that the statute *295in question in no way affects section 619 of the criminal practice act (Rev. Laws, 7469), which provides that no judgment shall be set aside, or new trial granted, in any case on the ground of misdirection of the jury, unless, in the opinion of the court, after an examination of the entire case, it shall appear that the error complained of has resulted in a miscarriage of justice, or has actually prejudiced the defendant, in respect to a substantial right. I am of the opinion that section 619 does not stand in the way of this court in the performance of its duty to correct a legal wrong done a defendant by the refusal of a trial court to conduct a trial in a criminal action according to the prescribed forms and judicial procedure of the state for the protection of the individual rights recognized and safeguarded by a prohibitive statute. This court is constituted to enforce legal rights and redress legal wrongs. The amendment of 1915 and section 619 of the criminal practice act,’ with respect to instructions of the character of the one under review, are in pari materia, and must be construed together. The statute, as amended by the legislature of 1915 impliedly amends section 619 so as to prohibit courts from calling the attention of the jury by an instruction to the credibility of a defendant in a criminal action when he appears as a witness in his own behalf.
According to the reasoning of my associates, the instruction is a mere error of law which did not result in a miscarriage of justice. It does not meet the point to say that the instruction is erroneous, but did not result in a miscarriage of justice. The instruction is in no sense erroneous, but it is an unauthorized instruction; one which is prohibited by law. The fact that a legal wrong is perpetrated through an instruction is no less subject to correction that if it were perpetrated in some other manner. The right recognized and afforded the defendant by the statute is a substantial right. Section 619 expressly provides that, where the defendant is actually prejudiced in respect to a substantial right, *296it is the duty of this court to correct the wrong. Defendant had the right to have her testimony safeguarded and protected against the unauthorized attack made upon it by the trial court, and to stand before the jury garbed in the innocence which the law throws about her, without an instruction from the court to the jury that, in considering the weight and effect to be given her evidence, in addition to noticing her manner and the probability of her statements taken in connection with the evidence in the case, they should consider her relation and situation under which she gave her testimony, the consequences to her relating from the result of the trial, and the inducements and temptations which would ordinarily influence a person in her situation. The instruction seems to leave an implication that it was incumbent upon the jury to consider the defendant’s testimony as false, and for that reason to reject it. The statute as amended prohibits such methods of charging the jury, and in consequence of its violation the defendant was not only prejudiced in respect to her substantial right, but was not tried according to law.
I dissent from the opinion and the judgment of the court.